PER CURIAM.
Appellant-defendant seeks reversal of a judgment of conviction and five year sentence based upon a jury verdict finding him guilty of involuntary sexual battery.
Appellant contends that the trial court erred in denying his motion for judgment of acquittal at the close of all the evidence because the evidence was insufficient to establish the element of force and lack of consent as required by Fla.Stat. § 794.-011(5).
After carefully considering the record on appeal and briefs we have concluded that *311no reversible error has been made to appear. State v. Smith, 249 So.2d 16 (Fla.1971); Fields v. State, 257 So.2d 241 (Fla.1971); Berezovsky v. State, 335 So.2d 592 (Fla.3d DCA 1976).
Affirmed.